Citation Nr: 0605057	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-38 498	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 50 percent for a 
generalized anxiety disorder prior to June 1, 2005.  (A 100 
percent rating has been assigned as of June 1, 2005).


REPRESENTATION

The veteran represented by:  Daniel G. Krasnagor, Esquire



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1941 to October 1943.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2001 and August 2005 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In March 2001, the RO denied the 
veteran's claim for a rating higher than 50 percent for a 
generalized anxiety disorder.  In November 2002, the Board 
also denied the claim, and he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2003, 
the Court vacated the Board's decision pursuant to a joint 
motion and remanded the case to the Board for further 
development and readjudication.  In turn, in March 2004, the 
Board remanded the case to the RO.  Ultimately, the case was 
returned to the Board for further appellate review.  And in 
July 2005 the Board issued another decision granting a 100 
percent rating subject to the laws and regulations governing 
the payment of VA compensation.  Upon receiving the case back 
from the Board for implementation of that decision, the RO, 
in turn, issued an August 2005 decision assigning a 100 
percent rating as of June 1, 2005, but denying a rating 
higher than 50 percent prior to that date.  The veteran since 
has continued to appeal, seeking a higher rating prior to 
June 1, 2005.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).  

The Board sees that the RO has characterized the veteran's 
current appeal as "entitlement to an effective date prior to 
June 1, 2005 for a 100 percent evaluation for service 
connected generalized anxiety disorder."  In response, the 
veteran's attorney has at least twice submitted statements - 
initially in September 2005 and more recently in October 2005 
- arguing that the correct issue on appeal is whether the 
veteran is entitled to a rating higher than 50 percent 
(i.e., an increased rating) for this condition for the period 
prior to June 1, 2005.  The attorney wants a higher rating 
retroactively effective from June 1999 (the date of a VA 
outpatient treatment (VAOPT) record constituting an informal 
claim for an increased rating, see 38 C.F.R. § 3.157(b)).  He 
also argues that the current appeal is more appropriately 
characterized as a question of entitlement to a rating higher 
than 50 percent prior to June 1, 2005, because this considers 
the possibility the veteran might be entitled to an 
intermediate 70 percent rating, or an extra-schedular rating, 
or even perhaps a total disability rating based on individual 
unemployability (TDIU) - all of which are viable options in 
the absence of a 100-percent schedular rating.  Cf., AB, 6 
Vet. App. at 39.  The Board agrees the issue on appeal is 
best characterized as stated by the veteran's attorney.  But 
since the Board is granting a 100 percent rating (the maximum 
schedular rating) from the date of receipt of his formal 
claim by the RO (June 14, 2000), and he has argued that he is 
entitled to an even earlier effective date (June 1999), when 
he filed an informal claim by receiving VAOPT - the question 
of the appropriate effective date assigned to any increase in 
disability compensation is still at issue, regardless.

In January 2006, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  The veteran's formal claim for an increased rating for 
his generalized anxiety disorder was received by the RO on 
June 14, 2000.

2.  VAOPT records from the immediately preceding year, June 
1999 to June 2000, indicate the veteran had no complaints of 
anxiety and that his condition was stable and well-treated 
with Lorazepam.

3.  From June 2000 onward, the medical evidence indicates the 
veteran's condition increased in severity, indeed so much so 
that he is totally and permanently disabled.

CONCLUSION OF LAW

The criteria are met for a 100 percent rating for the 
generalized anxiety disorder as of June 14, 2000.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.157, 3.340, 3.400, 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code (DC) 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Regarding the veteran's claim for an increased rating for his 
generalized anxiety disorder, the RO sent him a VCAA notice 
in March 2004.  This letter provided him with notice of the 
evidence needed to support his claim that was not on record 
at the time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 
18 Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the March 2004 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
The letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  
The absence of such a request is unlikely to prejudice him, 
and thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

The March 2004 VCAA letter was sent after the RO's initial 
adjudication of the veteran's claim in March 2001.  So 
obviously this did not comply with the requirement that VCAA 
notice precede the RO's initial adjudication.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
he is not prejudiced.  See, too, Mayfield, 19 Vet. App. at 
114 (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))

Here, the March 2004 notice provided the veteran with ample 
opportunity to respond by identifying and/or submitting 
additional supporting evidence before the Board's July 2005 
decision, wherein the Board readjudicated his claim based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
statement of the case (SOC), and any prior supplemental 
statements of the case (SSOCs).  He did not respond to the 
notice and has not otherwise indicated he has any additional 
relevant evidence to submit or that needs to be obtained.  
His attorney submitted written argument in September and 
October 2005, and the Board is addressing the contentions 
raised in those statements in this decision.  So under these 
circumstances, the Board finds that the veteran was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

With regard to the effective date assigned for any increase 
in the evaluation of the veteran's generalized anxiety 
disorder, this question is a "downstream issue," 
or, in other words, an issue arising from his original claim 
for an increased rating.  VA's General Counsel has indicated 
that as long as the requisite VCAA notice was provided for 
the original claim, another VCAA notice is not required for a 
downstream issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
The RO must, as it did here in the September 2005 SOC, 
include the relevant statutes and regulations that pertain to 
the downstream issue in its SOC.  Id.  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VAOPT records.  In 
addition, VA examinations were scheduled in July 2000 and 
August 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Furthermore, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

The veteran's generalized anxiety disorder is rated under 38 
C.F.R. § 4.130, DC 9400, according to the General Rating 
Formula for Mental Disorders.  The pertinent criteria are:

A 70 percent disability rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The veteran filed a formal claim for an increased rating for 
his generalized anxiety disorder on June 14, 2000.  As 
mentioned, in a July 2005 decision, the Board granted a 
higher 100 percent schedular rating based, in part, on a June 
2005 opinion given by a VA psychiatrist who had treated the 
veteran for 9 years (so, if accepted as true, since about 
1996).  This psychiatrist indicated the veteran had severe 
debilitating symptoms of anxiety and was totally and 
permanently disabled.  Upon receiving this case back from the 
Board - to implement the grant of a higher rating, the RO, 
in turn, made the 100 percent schedular rating effective as 
of June 1, 2005, but denied a rating higher than 50 percent 
prior to that date.  This additional appeal ensued.

The Board observes that the veteran has a long history of 
generalized anxiety disorder, which has been described in 
detail in the July 2005 decision and, therefore, will not be 
repeated here.  But in sum, this condition was fairly stable 
until the death of his wife and some physical health-related 
problems in the 
mid-1990s.  Accordingly, in an April 1995 rating decision, 
the RO increased his rating from 30 to 50 percent.  He 
resumed receiving VAOPT in June 1999, but his condition was 
stable - without complaints of anxiety, depression, or side 
effects from his medication (Lorazepam).  VAOPT records 
through December 1999 reflect no complaints of increased 
anxiety.  The first indication that his symptoms had 
increased in severity is the filing of his June 2000 formal 
claim, and the report of the July 2000 VA examination.



The report of the July 2000 VA examination indicates the 
veteran reported feeling very nervous.  He complained of 
persistent anxiety and decreased sleep.  His nervousness was 
aggravated by stress, but relieved by taking Lorazepam.  
His Global Assessment of Functioning Score (GAF) score was 
60, indicating moderate impairment.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  See, too, 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF score 
represents the clinician's judgment of the individual's 
overall level of functioning and is useful in planning 
treatment and measuring its impact and in predicting outcome.  
See Richard, 9 Vet. App. at 267 (citing DSM-IV).

Subsequent VAOPT records also indicate the veteran complained 
of nervousness, increased anxiety, difficulties sleeping, and 
occasional depression.  The report of an August 2004 VA 
examination indicates he reported that his symptoms were 
worse and were now affecting his appetite and concentration.  
His GAF score was 54, still indicating moderate overall 
impairment according to DSM-IV.

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
And more recently, in June 2005, the veteran's treating VA 
psychiatrist indicated the veteran is totally and permanently 
disabled.  In the Board's July 2005 decision, it was noted:

... the fact the most recent opinion in June 2005 
from the primary care psychiatrist is as reasoned 
and thorough as any other opinion of record, 
including any containing contrary findings, means 
the medical evidence for and against the claim is 
in relative equipoise (i.e., about evenly 
balanced).  And in these situations, the veteran 
is given the benefit of the doubt.  



Based on this reasoning, the Board concludes the veteran is 
entitled to a 100 percent rating at least from the date he 
filed his formal claim for an increased rating - June 14, 
2000.  See 38 C.F.R. § 3.400 (Except as otherwise provided, 
the effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later).  Although it was the June 2005 opinion 
that clearly determined he was totally and permanently 
disabled as a result of his generalized anxiety disorder, the 
earlier medical evidence did not rule out this possibility.  
Looking at the overall disability picture throughout this 
appeal period, the Board finds that the evidence is at least 
evenly balanced, in turn, again requiring resolution of all 
reasonable doubt in the veteran's favor.  38 C.F.R. § 4.3.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board's analysis of the evidence, however, does not end 
here.  This is because the veteran's attorney maintains the 
veteran is entitled to a 100 percent schedular rating for the 
generalized anxiety disorder from the date of his June 1999 
VAOPT, since that constituted an informal claim for a higher 
rating for this condition under 38 C.F.R. § 3.157(b).  See 
also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

38 C.F.R. § 3.157(b) provides that once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniformed 
services, evidence from a private physician, or state and 
other institutions, will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  

Under 38 C.F.R. § 3.157(b)(1), with regard to a report of 
examination or hospitalization by VA or uniformed services, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

Here, the veteran received the VAOPT in question on June 23, 
1999 - so the claim for the benefit sought on appeal was 
received within one year of that treatment (bearing in mind 
he filed his formal claim for an increased rating on June 14, 
2000).  The problem, however, is that the June 1999 VAOPT 
record indicates he had no complaints of poor sleep or 
anxiety.  In fact, by all accounts his anxiety disorder was 
well-controlled at that time by his prescribed medication 
(Lorazepam).  So there is no objective clinical indication 
the symptoms associated with his anxiety disorder had 
worsened in severity as of June 1999 (as opposed to June 
2000) - certainly not to the point that he was entitled to a 
higher 70 percent rating, much less the maximum 100 percent 
rating.  Similarly, VAOPT records in September and November 
1999, January, March, and May 2000, show his condition was 
unchanged and that he denied experiencing any episodes of 
panic or anxiety.  The June 2000 formal claim is the first 
indication that his symptoms had increased in severity to the 
point of warranting a higher rating - i.e., that was the 
first indication that he might be entitled to an increased 
rating.  Consequently, the date of receipt of the formal 
claim is the earliest possible effective date in this 
instance.  Cf. Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) 
(discussing the distinctions between when a veteran is 
entitled to an award of benefits versus when he is entitled 
to a certain rating.  The Court emphasized the duty to assist 
veterans does not include granting benefits that cannot be 
supported in law and by the facts of a particular case).

In conclusion, to the extent possible the benefit of the 
doubt has been resolved in the veteran's favor and a higher 
100 percent schedular rating granted for his generalized 
anxiety disorder retroactively effective from June 14, 2000, 
the date of receipt of his formal claim for an increased 
rating for this condition.  A rating higher than 50 percent 
for even one year earlier, to June 1999, must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in his favor 
prior to June 2000.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

A 100 percent schedular rating is granted for the generalized 
anxiety disorder effective June 14, 2000, subject to the laws 
and regulations governing the payment of VA compensation.

A rating higher than 50 percent for the generalized anxiety 
disorder prior to June 14, 2000, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


